DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 9-23, 25, 31-41, 46-52, 59-70 have been considered but are persuasive, the previous 103 rejection of the claims has been withdrawn.

Allowable Subject Matter
Claim 1, 3, 9-23, 25, 31-41, 46-52, 59-70 are allowed.
The independent claims have been amended to be further patentably distinct from the cited references, taken individually or in any proper combination
Independent Claim 1 is drawn to a method of providing guidance to a user to perform a task having a plurality of steps performed on a physical structure at a station. The method includes receiving, in a guidance processing unit, a command from a performance entity, the command invoking the task and determining, in the guidance processing unit, at least one step of the plurality of steps from the command. The at least one step is determined from the command based upon a level of experience of the performance entity. In addition, the method of independent Claim 1 recites that determining the at least one step comprises determining a hierarchical level at which the at least one step is defined based upon the level of experience of the performance entity. As now amended, the hierarchical level at which the at least one step is defined is based upon "a complexity of the at least one step and the level of experience of the performance entity." The method also includes transmitting, from the guidance processing unit to the performance entity, instruction data illustrating how the at least one step is to be performed and receiving, in the guidance processing unit, real-time sensor data generated by a sensor proximate the physical structure. The sensor is configured for sensing performance of the at least one step. The method further includes computing a performance measure of the at least one step according to the real-time sensor data by generating real-time feedback data about progress of the at least one step using the real-time sensor data and presenting the real-time feedback data to the user at the station concurrently with performance of the at least one step. The transmission of instruction data, the reception of real-time sensor data and the computation of a performance measure are repeated until the at least one step is completed. Independent Claim 1 also includes redefining the steps to be performed to complete the task on a subsequent occasion based upon one or more additional steps that were performed or one or more steps that were skipped by the performance entity when the performance entity completed the task on a prior occasion, as determined based upon the sensor data or the performance measure. The redefinition of the plurality of steps to be performed to complete the task on a subsequent occasion is performed by a machine learning technique. As now amended, the one or more additional steps performed or skipped during completion of the task on a prior occasion are determined based upon the sensor data or the performance data "including being based on an elapsed time from presentation of instruction data to the performance entity to a time at which the performance entity began performance of or complete performance of the at least one step." 
Independent Claims 23 and 46 are directed to systems, as opposed to the method of independent Claim 1 and, as a result, have different scopes. However, independent Claims 23 and 46 have been amended in a comparable manner as described above with respect to independent Claim 1 such that the points of distinction described below apply equally to each of the amended independent claims. 
None of the cited references teaches or suggest that the hierarchical level at which the at least one step is defined is determined based upon a complexity of the at least one step and the level of experience of the performance entity. The references to White and Miller fail to teach that the hierarchical level at which the at least one step is defined is determined based upon the level of experience of the performance entity. Chestnut discloses monitoring task compliance and improving the directions provided in the future for performance of the same type of task based upon the monitoring of task compliance, Chestnut fails to teach or suggest that the hierarchical level at which the at least one step is defined is determined is not only based upon the level of experience of the performance entity, but is also based upon the complexity of the at least one step, as now recited by the amended independent claims. A new search was made and no art was found which teaches the claimed elements.
The cited references also fail to teach or suggest redefining the plurality of steps to be performed in order to complete the task on a subsequent occasion based upon one or more additional steps that were performed or one or more steps that were skipped by the performance entity when the performance entity completed the task on a prior occasion, as determined based upon the sensor data or the performance measure, including a determination based on an elapsed time from presentation of instruction data to the performance entity to a time at which the performance entity began performance of or completed performance of the at least one step, as now recited by the amended independent claims. White does not disclose the redefinition of the steps to perform a task and cites to Miller and Poe for different aspects of the claim element. However, neither Miller nor Poe teaches or suggest that the redefinition of the steps to perform a task is based on an elapsed time from presentation of instruction data to the performance entity to a time at which the performance entity began performance of or completed performance of the at least one step. Anew search was made and no art was found that teaches the combination of elements in the newly amended independent claims. Henderson also fails to cure the deficiencies of White, Miller and Poe. Since each of the cited references fails to teach or suggest that the hierarchical level at which the at least one step is defined is determined based upon a complexity of the at least one step and the level of experience of the performance entity and also fails to teach or suggest defining the plurality of steps to be performed in order to complete the task on a subsequent occasion based upon one or more additional steps that were performed or one or more steps that were skipped by the performance entity when the performance entity completed the task on a prior occasion, as determined based upon the sensor data or the performance measure, including a determination based on an elapsed time from presentation of instruction data to the performance entity to a time at which the performance entity began performance of or completed performance of the at least one step, as recited by amended independent Claim 1 and as similarly recited by amended independent Claims 23 and 46, it logically follows that no proper combination of the cited references teaches or suggests these same recitations. Thus, the rejections of the independent claims, as amended, as well as the claims which depend therefrom, are overcome. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656